NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 06a0325n.06
                                 Filed: May 9, 2006

                                               Case No. 05-5845

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

 DOUG HAGOOD, on behalf of themselves                          )
 and all others similarly situated,                            )
                                                               )
             Plaintiff-Appellant,                              )        ON APPEAL FROM THE
                                                               )        UNITED STATES DISTRICT
                    v.                                         )        COURT FOR THE MIDDLE
                                                               )        DISTRICT OF TENNESSEE
 METROPOLITAN GOVERNMENT OF                                    )
 NASHVILLE AND DAVIDSON COUNTY,                                )
 TENNESSEE,                                                    )
                                                               )
             Defendants-Appellees.                             )
                                                               )
 _______________________________________

BEFORE: BATCHELDER and GRIFFIN, Circuit Judges; ZATKOFF, District Judge.*

         ALICE M. BATCHELDER, Circuit Judge. Plaintiff-Appellant Doug Hagood appeals the

district court’s dismissal of his discrimination claim against the Metropolitan Government of

Nashville, Tennessee, brought under Titles I and II of the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12101 et seq. Hagood is a disabled former police officer who was injured

in the line of duty in 1973 and is unable to work in any significant capacity. He receives disability

pension benefits through the defendant’s disability benefits pension program. He brought this action

as a purported class action on behalf of himself and others similarly situated, claiming that the

defendants violated both Title I and Title II of the ADA by using a single formula to calculate



         *
         The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting
by designation.
disability benefits for disabled employees regardless of their respective degrees of disability, which

results in a lower standard of living for more severely disabled employees.

       The district court granted the defendant’s motion for failure to state a claim upon which relief

may be granted and dismissed the action. The court held that Hagood had failed to demonstrate that

he is a “qualified individual with a disability” as defined by Title I of the ADA, and that he therefore

could not meet the threshold requirement for stating a claim under Title I. The court further held

that the binding precedent of this circuit holds that employment discrimination claims, including

claims regarding such fringe benefits as long-term disability benefits, are exclusively the province

of Title I of the ADA, and that Hagood therefore could not bring his claim under Title II. Finally,

the district court held that even if the claims could properly be brought under Title II, he could not

meet the requirements of a prima facie case of discrimination because he does not claim that he is

being denied access to disability benefits or is being discriminated against under the terms of the

disability benefits program solely because of his disability, but rather, claims that the benefits under

the plan should discriminate on the basis of the degree of disability. Hagood timely appealed.

       After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’

arguments, we are convinced that the district court did not err in its conclusions. As the district

court’s opinion carefully and correctly sets out the law governing the issues raised, and clearly

articulates the reasons underlying its decision, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                   2